Case 3:19-cr-00016-EMC Document 1 Filed 01/10/19 Page 1 of 7

                      ^tatesf liisJtrict Court
                                 FOR THE
            NORTHERN DISTRICT OF CALIFORNIA

                VENUE: SAN FRANCISCO



                     UNITED STATES OF AMERICA,                             10 20®
                                      V.




                            THOMAS RAMM,



                                                                               C

                           DEFENDANT{S).


                          INDICTMENT

          18 U.S.C. § 2252(a)(4)(B) - Possession of Child Pornography;
                      18 U.S.C. § 2253 - Criminal Forfeiture




        Atrua biiy             ti
                                                          Foreman
                                                                      NO BAIL WARRANT
        Fil^ in open court this / nttu day of



                     CITI                                    Cleri<

'mOMASSrHIXSeN
UMTEOSTATES MAGBSTRATE JUDGE               Bail, $ ^
Case 3:19-cr-00016-EMC Document 1 Filed 01/10/19 Page 2 of 7
Case 3:19-cr-00016-EMC Document 1 Filed 01/10/19 Page 3 of 7
Case 3:19-cr-00016-EMC Document 1 Filed 01/10/19 Page 4 of 7
Case 3:19-cr-00016-EMC Document 1 Filed 01/10/19 Page 5 of 7
Case 3:19-cr-00016-EMC Document 1 Filed 01/10/19 Page 6 of 7
Case 3:19-cr-00016-EMC Document 1 Filed 01/10/19 Page 7 of 7
